Citation Nr: 0836742	
Decision Date: 10/24/08    Archive Date: 10/31/08

DOCKET NO.  05-02 261	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel




INTRODUCTION

The veteran served on active duty from August 1999 to January 
2001.

This matter comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) on appeal from a May 
2004 rating decision of the VA Regional Office (RO) in 
Lincoln, Nebraska (RO) that among other things, denied 
service connection for sinusitis.  

This issue was remanded by a decision of the Board dated in 
May 2007.


FINDING OF FACT

A current diagnosis of sinusitis is not shown by the clinical 
evidence of record.


CONCLUSION OF LAW

Sinusitis was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran asserts that she has sinusitis that is of service 
onset for which service connection should be granted.  

Preliminary Considerations - VA's Duty to Assist the Veteran

As a preliminary matter, it should be noted that the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was promulgated in November 2000, and 
has imposed duties on VA to provide notice and assistance to 
claimants in order to help them substantiate their claims. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2008).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  This notice should be provided prior to an initial 
unfavorable decision on a claim by the VA agency of original 
jurisdiction (AOJ). Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

Here, the duty to notify was not fully satisfied prior to the 
initial unfavorable decision on the claim under 
consideration.  Under such circumstances, VA's duty to notify 
may not be "satisfied by various post-decisional 
communications from which a claimant might have been able to 
infer what evidence the VA found lacking in the claimant's 
presentation."  Rather, such notice errors may be cured by 
fully compliant notice followed by readjudication of the 
claim. See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision in letters sent to the 
appellant in May and December 2007 that fully addressed all 
notice elements.  Although the notice letters were not sent 
before the initial AOJ decision in this matter, the Board 
finds that this error was not prejudicial to the appellant 
because actions taken by VA after providing effective notice 
essentially cured the error in the timing of notice.  Not 
only has the appellant been afforded a meaningful opportunity 
to participate effectively in the processing of her claim and 
given ample time to respond, but the AOJ also readjudicated 
the claim in a supplemental statement of the case issued in 
July 2007 after adequate notice was provided.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to decide this appeal as the timing error does not affect the 
essential fairness of the adjudication.  Additionally, the 
appellant was specifically notified regarding the criteria 
for rating a disability or an award of an effective date if 
service connection is granted. See Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Extensive private clinical records have been 
submitted in support of the claim.  The case was remanded for 
a VA examination, to include a medical opinion, that was 
conducted in June 2008.  Significantly, neither the appellant 
nor her representative has identified, and the record does 
not otherwise indicate any additional evidence that is 
necessary or is able to be secured for a fair adjudication of 
the claim.  The claim is ready to be considered on the 
merits.

Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated during 
active military service. 38 U.S.C.A. § 1110, 1131 (West 2002 
& Supp 2008); 38 C.F.R. § 3.303 (2008).  To establish service 
connection, there must be evidence of an etiological 
relationship between a current disability and service. 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service or aggravated by service. 38 C.F.R. 
§§ 3.303, 3.306 (2008).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may 
legitimately be questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim. 
38 C.F.R. § 3.303 (2008).

Factual Background

On preservice examination in September 1997, the veteran 
indicated that she had hay fever.  She denied sinusitis.  
Examination of the nose revealed rhinitis.  Her service 
medical records reflect that within two months of entering 
service, she began to be treated for upper respiratory 
symptoms that included nasal congestion, coughing, irritated 
throat, nasal drainage, and later, occasional wheezing, that 
continued throughout service.  Various diagnoses were 
provided in this regard including allergic rhinitis, 
hayfever, upper respiratory infection, and asthma.  Allergy 
testing and work-up revealed that she was sensitive to 
numerous environmental agents for which allergen injections 
and medication were prescribed.  It was noted that she had 
received allergy desensitization shots prior to entering the 
military.  An August 2000 clinical entry recorded complaints 
of sinus congestion among symptoms of runny nose and 
shortness of breath.  Diagnoses of mild to moderate 
obstructive airways disease, thought to be possible asthma, 
as well as multiple allergies were rendered.  In a November 
2000 Physical Evaluation Board Report, it was determined that 
she was unfit for further military service on account of 
physical disability due to asthma and allergic rhinitis that 
were determined to have existed service. 

Received after service were private clinical records dating 
from 1997 through 2004 showing that the veteran was 
continuously treated for upper respiratory symptomatology 
variously diagnosed as reactive airway disease, 
seasonal/environmental allergies, allergic rhinitis, and 
questionable asthma.  She received skin testing showing that 
she had many allergies.  An assessment of allergic sinusitis 
was recorded in October 1997.  In March 1998, the appellant 
was shown to have complaints that included head congestion, 
nonproductive cough and nasal mucus that were diagnosed as 
probable sinusitis.

The veteran was afforded a VA examination in June 2008.  The 
examiner related that the claims folder was thoroughly 
reviewed.  She reported symptoms of chronic intermittent 
facial pain below the eyes, headaches, rare nasal drainage, 
and intermittent nasal obstruction.  It was reported that she 
had not received any antibiotics for sinusitis.  It was noted 
that the veteran had been treated for allergic rhinitis for 
six years but had never been officially diagnosed with 
sinusitis.  

A physical examination was performed showing that bilateral 
inferior turbinates were slightly boggy.  An X-ray of the 
sinuses was interpreted as showing no evidence of acute 
sinusitis.  Poorly developed frontal sinuses were observed.  
Following examination, the examiner stated that the appellant 
had no evidence of sinusitis by examination or radiologic 
study.  

Legal Analysis 

The Board has carefully considered the entire evidence of 
record, including the appellant's statements in support of 
the claim.  

The Board finds that although the veteran now claims that she 
developed sinusitis in service, the clinical record does not 
support her assertions.  Two private clinical records dated 
in 1997 and 1998 prior to service reflect that it was thought 
that her upper respiratory symptoms might have been 
sinusitis.  However, it is shown that she was treated for 
similar symptomatology throughout active duty and no 
diagnosis or reference to sinusitis was made on any of those 
occasions.  Post service private clinical records do not 
reflect treatment for or a diagnosis of sinusitis.  Moreover, 
when examined for VA compensation and pension purposes in 
June 2008, the appellant was not found to have sinusitis 
either on evaluation or by X-ray.  She has not presented any 
additional clinical evidence to the contrary. 

In summary, the Board finds that the more probative evidence 
of record strongly shows that while the veteran has been 
treated for other chronic upper respiratory symptoms, she 
does not have sinusitis.  In short, no condition diagnosed as 
sinusitis is clinically demonstrated for which service 
connection may be granted. See 38 U.S.C.A. §§ 1110, 1131, 
(West 2002 & Supp 2008).  In this regard, the Board points 
out that service connection requires evidence that 
establishes that a veteran currently has the claimed 
disability for which service connection is being sought.  In 
the absence of evidence of the diagnosed disability, there 
can be no valid claim. See Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  The Board thus finds that as there is no current 
evidence of diagnosed sinusitis, service connection is not 
warranted.

The only other evidence in support of the claimed condition 
is the veteran's own statement to the effect that she 
developed sinusitis that is related to service.  As a 
layperson, however, the appellant is not competent to provide 
a probative opinion on a medical matter, such as whether or 
not she has the claimed disorder in the absence of clinical 
evidence to the contrary. See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").

Therefore, for the foregoing reasons, the Board concludes 
that the preponderance of the evidence is against the claim 
and service connection for sinusitis must be denied.  The 
benefit of the doubt doctrine is not for application in this 
case. See 38 U.S.C.A § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55- 57 (1991).


ORDER

Service connection for sinusitis is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


